             CASE 0:21-cr-00142-DSD-KMM Doc. 48 Filed 08/23/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
     ________________________________________________________________________

     UNITED STATES OF AMERICA,                                No. 21-cr-142 (01)(DSD/KMM)

                          Plaintiff,

     V.                                                 MOTION FOR EXTENSION OF
                                                        TIME TO FILE MOTIONS
     MARK ALLEN MILLER,

                      Defendant.
     ________________________________________________________________________

            The Defendant, by and through his attorney, respectfully requests an extension of

     time to le pretrial motions. In the course of the parties’ meet and confer discussion, the

     Government indicated there is additional discovery in the case. Miller seeks an extension

     of at least two weeks to review any new discovery before ling motions, making the

     motion deadline September 6, 2021. Defendant Miller is not seeking a new motion

     hearing date at this time. The motion is unopposed by the U.S. Attorney’s Of ce.

            The motion is based on the information in the le, the argument of Counsel, the

     Federal Rules of Criminal Procedure, and the U.S. Constitution.

                                                  BEITO & LENGELING, P.A.

     Date:___August 23, 2021_____                 By _______s/ Robert A. Lengeling__________
                                                        Robert A. Lengeling, #304165
                                                        Flour Exchange Building
                                                        310 Fourth Avenue South, Suite 1050
                                                        Minneapolis, Minnesota 55415
                                                        (612) 767-1618 / (612) 333-8003 fax
                                                        rob@beitolengelinglaw.com
                                                        ATTORNEY FOR DEFENDANT
fi
                                             fi
                                                   fi
                                                                     fi
